                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 JAMES CATO, JR.,                                  Case No. 1:19-cv-00951-LJO-SAB (PC)
                        Plaintiff,
                                                   ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                JAMES CATO, JR., CDCR # H-35663,
                                                   PLAINTIFF
 M. DENNING, et al.,
                                                   DATE: February 27, 2020
                        Defendants.                TIME: 9:30 a.m.

       JAMES CATO, JR., inmate, CDCR # H-35663, a necessary and material witness on his
own behalf in a settlement conference in this case on February 27, 2020, is confined at California
Substance Abuse Treatment Facility and State Prison, Corcoran, 900 Quebec Avenue, Corcoran,
CA 93212, in the custody of the Warden. In order to secure this inmate's attendance, it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate in Courtroom #8, 6th Floor, United States Courthouse, 2500 Tulare Street, Fresno,
California on February 27, 2020, at 9:30 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to testify in United States District Court at the time and place above, and from day to
day until completion of court proceedings or as ordered by the court; and thereafter to return the
inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California Substance Abuse Treatment Facility and State Prison,
Corcoran

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to testify before the United States District Court at the time and place above, and
from day to day until completion of the proceedings, or as ordered by the court; and thereafter to
return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    January 27, 2020
                                                  UNITED STATES MAGISTRATE JUDGE
